Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and examined below. Claims 7 and 12 are withdrawn. As claim 6, is a specific genus of the elected species claim 5, comprising all the limitations of the elected species, claim 6 has not been withdrawn. 
Claims 1-6 and 8-11 are examined below.

Election/Restrictions
Applicant’s election without traverse of species I, claim 5, formula (1) in the reply filed on 7/16/2021 is acknowledged.

Newly submitted claim12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims are directed to a device and claim 12 is directed to a method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 4, has the added limitation “a homogenous mixture of”, specifically parts of line 3-6 reads “wherein the electric power generation layer comprises: a homogenous mixture of a perovskite compound represented by a composition formula ….; and compound Z having no perovskite structure.”
Reviewing applicant’s specification, the examiner cannot find wherein the power generation layer comprises a homogenous mixture of a perovskite compound and compound Z and in fact describes a power generation layer that is not a homogenous mixture.
Specifically, the specification describes the compound Z and the solvent of a perovskite pre-cursor as a homogenous mixture, i.e. perovskite pre-cursor CH3NH3I, pre-cursor PbI2, 
When combined with earlier information in applicant’s specification, i.e. On the other hand, when the compound Z is present at the time of crystallization in the formation of the perovskite compound, the speed of drying and/or crystallization becomes mild, which is considered to ameliorate the unevenness of drying and facilitate the perovskite crystal layer to be formed uniformly over the entire coating surface. Further, it is also conceivable that the formed perovskite crystal layer is stabilized by the compound Z, whereby the perovskite crystal layer has improved resistance to physical stress, heat, light, etc. 
[0045] The compound Z exhibiting the above effect is preferably contained in the electric power generation layer 4 at least until drying of the raw material solution and crystallization at the time of formation of the perovskite structure are completed, and more preferably contained in the electric power generation layer 4 even after the crystallization is completed from the viewpoint of stabilization of the crystals.
Being the amount of Z compound not driven off in the drying process is from 3 to 7% at some grain interface boundaries, bound or chemically bonded to a methyl group, there is no indication the growth of grains is homogeneous or the distribution of the Z compound is 
Claims 2-11 are rejected as being dependent on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0129034).
Regarding claim 1, Snaith discloses a solid junction-type photoelectric conversion element comprising:
a first conductive layer (anode or cathode), 
an electric power generation layer (perovskite and hole transporter), and 
a second conductive layer (anode or cathode), which are laminated in this order (see abstract, fig. 1(a). paragraph [0175] - [0179]), 
wherein the electric power generation layer comprises: 
a perovskite compound represented by a composition formula ABX3, formed of an organic cation A, a metal cation B and a halide anion X, and a compound Z (hole transport) having no perovskite structure (see paragraphs [0141], [0180]-[0188] and [0275]-[0282]).
Further, it is examiner’s position Snaith discloses a homogenous mixture within the bounds of applicant’s disclosure.
The court has held it would be obvious to a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, i.e. a solid junction, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claims 2, 3, 4 and 5, Snaith discloses a solid junction-type photoelectric conversion element according to claim 1, wherein the compound Z has a group having a structure represented by formula (1) below: 

    PNG
    media_image1.png
    134
    330
    media_image1.png
    Greyscale
 
i.e. bis(trifluoromethylsulfonyl)imide;
wherein R2 is a halogenated alkyl group having 1 to 15 carbon, specifically fluroromethyl (see paragraph [0141] and [0347]), which reads on wherein R2 is an alkyl group having 1 to 15 carbon atoms, a halogenated alkyl group having 1 to 15 carbon atoms, an aryl group having 6 to 15 carbon atoms, a halogenated aryl group having 6 to 15 carbon atoms, or a halogen atom, and n is 0 or 1.
Further, the above formula reads on claims 2-4, specifically reads on wherein the compound Z comprises two or more elements z belonging to Groups 14 to 16 of the periodic table (claim 2), wherein the two or more elements z include a first element z having a highest electronegativity and a second element z having a lowest electronegativity among the elements z, and a difference in electronegativity between the first element z and the second element z is 0.1 or more (claim 3), wherein the compound Z has at least one group selected from an ether group (-0-), a hydroxyl group (-OH), a carbonyl group (>C=O), a sulfo group (-SO3H), a thiol group (-SH), a sulfenyl group (R'S-; R1 is a monovalent organic group), a sulfonyl group (-S (=0) 2-), a sulfite group (R'O-S(=0)-O-; R1 is a monovalent organic group), a phosphine group (>P-), a phosphono group {(RiO)2P(=O)-; each R1 independently represents a monovalent organic group) }, and a RiO- group (R1 is a monovalent organic group) (claim 4).



Regarding claim 9, Snaith discloses a perovskite film, comprising: 
a perovskite compound represented by a composition formula ABX3, formed of an organic cation A, a metal cation B and a halide anion X; and 
the compound Z described in claim 5 (see discussion of claims 1 and 5, and paragraphs [0141], [0175]-[0188], [0275]-[0282] and [0347]).
 
Regarding claim 10, Snaith discloses a photoelectric conversion module, comprising at least one solid junction-type photoelectric conversion element according to claim 1 (see discussion of claim 1, see also abstract, paragraphs [0141], [0175]-[0188], [0275]-[0282] and [0347]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith as applied to claims 1-5 above, and further in view of Hofmann et al. (An Alternative anionic Polyelectrolyte for Aqueous PEDOT Dispersions: Toward Printable Transparent Electrodes).
Regarding claim 6, Snaith discloses a solid junction-type photoelectric conversion element according to claim 5, (including claim 8 wherein Z comprises two compounds, paragraph [0347], see discussion of claim 8). Snaith does not disclose wherein the compound Z is a compound having a structure represented by formula (2) below:

    PNG
    media_image2.png
    246
    303
    media_image2.png
    Greyscale

wherein n is 2 to 30.000 and 
wherein each of R3 is independently a group represented by the formula (1) or a hydrogen atom, and at least one of multiple groups R3 is a group represented by the formula (1).
Hofmann is analogous art to Snaith as Hofmann is directed to perovskite solar cells (see abstract), wherein PEDOT:PSS, a known hole transport, is replaced with PEDOT:PSTFSIK, i.e. PSTFSIK (poly(3,4-ethylenedioxythiophene):polystyrene sulfonate) replaces dopant PSS, wherein PEDOT:PSTFSIK, reads on formula (2), see Hofmann figure 1:

    PNG
    media_image3.png
    384
    361
    media_image3.png
    Greyscale

The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. hole transport material, which is based upon its suitability for the intended use, i.e. perovskite solar cell, is within the ambit of one of ordinary skill in the art as the results are predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to resolving all formality issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721